Judge Robertson,
delivered the opinion of the Court.
The plea impeaching the consideration is insufficient; It does not show a total failure.
The rate of interest in another state, is a fact, which must be found by a
Triplett, tor plaintiff; Marshall, for defendants.
But the court erred in rendering judgment for interest on the note, without a jury to ascertain the amount. The note is executed in Cincinnati. Without deciding whether, judicially, the court can know that there is noplace in Kentucky called Cincinnati, it is sufficient in this case that the piea states, tbat the note was executed in consideration of pork sold “at Cincinnati, in the state of Ohio.” The demurrer to this plea admits this allegation. It does not necessarily result that the note was executed in the state of Ohio. But we hate no doubt, from the foregoing facts, that it was. The rate of interest in Ohio, is a fact which must be ascertained by a jury, on proof.
Wherefore, for this error alone, the judgment is reversed, and the cause remanded for further proceed-; ing’s, according to' this opinion.